DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
This Office Action is in response to applicant’s amendment filed on November 25, 2020, which has been entered into the file. 
By this amendment, the applicant has canceled claims 1-39 and has newly added claims 40-56.  
Election/Restrictions
Claims 48-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2017.  It is noted that applicant has elected species drawn to Figure 23, in the response filed on August 30, 2017.  
Claims 40-47 and 53-56 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40-44, 47, 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Simmonds (PN. 8,965,152) in view of the US patent application publication by Ellinger et al (US 2009/0190095 A1).
Simmonds teaches an imaging system and implicitly includes a method for operating the imaging system, wherein the method is comprised of the step of producing a plurality of spatially separated light beams (please see Figure 9, each light beam for a different wavelength of light), that implicitly being encoded with image data to provide a plurality of encoded light beams, the step of receiving the plurality of encoded light beams at an injection optical system (214) to produce spatially separate pupils associated with respective encoded light beams of the plurality of encoded light beams, (please see Figure 9).  Simmonds teaches the plurality of encoded light beams, each with a different wavelength, is admitted by an in-coupling grating (232R, 232G, or 232B respectively) of a respective light-guiding optical element or plate-like waveguide (216) of a plurality of light-guiding optical elements (please noted different light beam with different wavelength is propagated via different light-guiding optical element) while excluding others of spatially separated out-coupled light beams of different wavelengths, (R, G, and B) that define the spatially separated pupils associated with respective encoded light beams of the plurality of encoded light beams, (please see columns 7 and 8).  
This reference has met all of the limitations of the claims.  Simmonds teaches that a micro-display is utilized as an image-providing light source device, (please see column 1, lines 30-35 and column 7, lines 49-50).   It is common practice in the art to use a spatial light modulator for modulating light beams to bear the image data and such is explicitly demonstrated by Ellinger et al wherein a plurality of light beams generated by a plurality of light sources each with a different wavelength is modulated by spatial light modulator (20 and 21, Figure 11A) to providing encoded light beams.  It would then have been obvious to one skilled in the art to use spatial light modulator to modulate and encode the image data to the plurality of light beams for the benefit of using art well-known means to achieve the function.  
With regard to claims 41 and 42, Simmonds teaches that each light beam of the plurality of spatially separated light beams differs from other beams in color or wavelengths, (please see columns 7 and 8).  

With regard to claim 47, Simmonds in light of Ellinger et al, the in-coupling grating may be arranged to rotate around an optical axis relative to the spatial light modulator, (please see Figure 11A of Ellinger et al).  
With regard to claim 53, Simmonds teaches that the admitting each of the plurality of encoded light beams at the in-coupling grating of the respective light-guiding optical element of a plurality of light-guiding optical elements comprises encountering the in-coupling grating (232R, 232G or 232B) only once, (please see Figure 9).  
With regard to claim 56, it is implicitly true that each of the spatially separated pupils associated with the respective encoded light beams of the plurality of encoded light beams are characterized by one of the sizes.  

Claim 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Ellinger et al as applied to claim 40 above and further in view of the patent issued to Lin et al (PN. 7,719,767).
The method of operating an imaging system taught by Simmonds in combination with the teachings of Ellinger et al as described in claim 40 above has met all the limitations of the claims.  
With regard to claims 45 and 46, these references do not alternatively teach that the light source may include a unitary light source with mask to segment light from the light source into separate emission areas and positions.  Lin et al in the same field of endeavor teaches a plurality mask with diffracting unit, (please see Figures 1 and 3). It would then have been oblivious to one skilled in the art to apply the teachings of Lin et al to alternatively use a unitary light source and a mask with diffracting unit to generate the plurality of light beams of different color components and to spatially separate the plurality light beams to form separate emission areas and positions.  

Claim 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds and Ellinger et al as applied to claim 40 above and further in view of the US patent application publication by Alexander et al (US 2016/0377866 A1).
The method of operating an imaging system taught by Simmonds in combination with the teachings of Ellinger et al as described in claim 40 above has met all the limitations of the claims.  
With regard to claims 54 and 55, these references do not teach explicitly to include a pupil expander to increase the numerical aperture of the light source and the pupil expander comprises a prism pattern.  Alexander et al in the same field of endeavor teaches a head up display apparatus that includes an optical structure (250, Figure 2A or 450, Figure 4) that serves as pupil expander wherein the numerical aperture of the light source wherein the optical structure comprises a prism pattern wherein the respective pupils formed by the plurality of beams exiting from the injection optical system with the beam expander has a plurality of sizes, (please see Figure 4).  It would then have been obvious to one skilled in the art to apply the teachings of Alexander et al to include pupil expander with prism pattern for the benefit of allowing 
Response to Arguments
Applicant’s arguments with respect to claim(s) 40 and its dependent claims, which have been newly added, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872